ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on January 20, 2021, and July 14, 2022, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-11 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, as follow. 
HOSOYA et al., US 20200169335 A1, commonly owned with the present application, discloses: a mobile terminal testing system, device and method (see Title: MOBILE TERMINAL TESTING DEVICE, MOBILE TERMINAL TESTING SYSTEM, AND TESTING METHOD OF NSA; see Abstract: There is provided mobile terminal testing device and system capable of reducing a processing load, when testing mobile terminals that support NSA) comprising: a first mobile terminal testing device that supports a first communication standard of mobile communication (see paragraph [0019]: A mobile terminal testing system of a seventh aspect of the present invention is a mobile terminal testing system including a first mobile terminal testing device...); a second mobile terminal testing device that supports a second communication standard of the mobile communication (see paragraph [0022]: ... the first mobile terminal testing device that operates according to the first communication standard and the second mobile terminal testing device that operates according to the second communication standard...); and a test control device that controls the first mobile terminal testing device and the second mobile terminal testing device (see paragraph [0055]: The control unit 15 of the first mobile terminal testing device 1 and the control unit 25 of the second mobile terminal testing device 2 are connected with a cable and can communicate with each other), the mobile terminal testing system testing a mobile terminal that supports the first communication standard and the second communication standard (see paragraphs [0021] and [0022]: In the mobile terminal testing system of an eighth aspect of the present invention according to the mobile terminal testing system of the seventh aspect, the second communication standard supported by the second testing device may be a successor standard to the first communication standard supported by the first mobile terminal testing device. With this configuration, the first mobile terminal testing device that operates according to the first communication standard and the second mobile terminal testing device that operates according to the second communication standard that is the successor standard of the first communication standard are configured to be able to communicate with each other. Therefore, the processing load of the first mobile terminal testing device can be reduced), wherein the test control device includes a command input unit to which a control command for controlling the first mobile terminal testing device and the second mobile terminal testing device is input (see paragraph [0051]: ... The pseudo base station unit 23 controls the communication with the mobile terminal 3, based on the command input from the control unit 25...).
Also OLGAARD, US 9015538 B2, discloses using tester data packet signals and control instructions for testing a radio frequency (RF) data packet signal transceiver device under test (DUT) capable of communicating using multiple radio access technologies (RATs) having one or more mutually distinct signal characteristics (see column 2 lines 25-30) .
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 8, and 10, particularly a command transmission determination unit that determines either the first mobile terminal testing device or the second mobile terminal testing device as a transmission destination of the control command,  and a command transmission unit that transmits the control command to the transmission destination determined by the command transmission determination unit, and the command transmission determination unit determines the transmission destination of the control command, according to a type of the control command.
Therefore the aforesaid claims are believed to be allowable.
Claims 2-7, 9, and 11 are also believed to be allowable by virtue of their dependence from claims 1, 8, and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., mobile terminal testing devices.
US 20210209011 A1	US 20200169335 A1	US 20190053160 A1
US 20160219449 A1	US 20150281984 A1	US 20140323059 A1
US 20140206345 A1	US 20140128003 A1	US 20130005384 A1
US 20120327796 A1	US 20120100813 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 4, 2022